Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claims 1-4, 6-12 and 17-18 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0273325 by Falc and further in view of U.S. Publication 2013/0033829 by Furubo.
Regarding claim 1, Falc discloses a game controller for a mobile device (abstract), the game controller comprising: a first handle configured to contact and support a mobile device (fig. 1; 12), the first handle comprising a user-accessible, first hardware interface on a main body portion of the first handle and configured to accept touch inputs (fig. 1; 12; para. 32-35); a second handle configured to contact and support the mobile device (fig. 1; 11), the second handle comprising a user-accessible, second hardware interface on a main body portion of the second handle and configured to accept touch inputs (fig. 1; 11; para. 32-35); a bridge coupling the first handle to the second handle, the bridge being in sliding engagement with the first handle and the second handle (fig. 1; 13; para. 36). 
Falc is silent regarding a flat, flexible cable configured to conduct an electrical signal between the first handle and the second handle.  Furubo teaches the use of a flexible cable to conduct signals between components within a handheld gaming device, see fig. 10-12 and para. 74-78.  Because the references are from a similar art and concerned with a similar problem, i.e. handheld gaming devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Falc with Furubo’s flexible cable. One having ordinary skill in the art would have been motivated to use such a flexible cable because doing so allows for reduced space requirements, improved wire routing and flexibility as taught by Furubo.
Regarding claim 3, Furubo teaches the game controller of claim 1, the bridge further comprising a tray configured to contain the flat, flexible cable within the tray (para. 81-83 – see guiding structure for the cable).
Regarding claim 5, Falc discloses the game controller of claim 1, in which the bridge has a span extending away from the main body portion of the first handle, the span having a transverse midline, the midline of the bridge being between the first handle and the second handle, the bridge and the first handle being configured for the main body portion of the first handle to translate in a retraction direction toward the midline of the bridge and into a retracted configuration and also to translate in an extension direction away from the midline of the bridge into an extended configuration, the bridge and the second handle being configured for the main body portion of the second handle to translate along the bridge in the retraction direction toward the midline of the bridge and into the retracted configuration and also to translate in the extension direction away from the midline of the bridge and into the extended configuration (fig. 1-2; para. 37-43 – see the sliding engagement of the handles with respect to the bridge).
Regarding claim 15, Falc discloses the game controller of claim 1, in which a guide portion of the first handle extends from the main body portion of the first handle and along a first end of the span of the bridge, the guide portion of the first handle configured to align the bridge with the main body portion of the first handle (fig. 1-2; para. 37-43 – see the sliding portions).
Regarding claim 16, Falc discloses the game controller of claim 15, in which a guide portion of the second handle extends from the main body portion of the second handle and along a second end of the span of the bridge, the guide portion of the second handle configured to align the bridge with the main body portion of the second handle (fig. 1-2; para. 37-43 – see the sliding portions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication 20190358534.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715